Citation Nr: 0635836	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  98-03 437A	)	DATE
	)


THE ISSUE

Whether the March 1998 Board of Veterans' Appeals (Board) 
decision denying entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151, for postoperative 
neurological residuals of a hemorrhoidectomy as a result of 
surgery at a Department of Veterans Affairs (VA) hospital in 
February 1980, should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from September 1945 to January 
1947.  

This matter arises from a March 1998 Board decision which 
found that the veteran's claim for compensation benefits 
pursuant to 38 U.S.C.A. § 1151, for postoperative 
neurological residuals of a hemorrhoidectomy as a result of 
surgery at a VA hospital in February 1980, was not well 
grounded.  The veteran subsequently claimed that the decision 
should be revised or reversed on the grounds of CUE.  

In August 2001, the Board concluded that there was no CUE in 
the March 1998 Board decision, and the veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In September 2002, the Court 
granted a joint motion to vacate and remand the August 2001 
Board decision.  In June 2003, the Board readjudicated the 
claim and found that there was no CUE in the March 1998 Board 
decision.  The veteran appealed that decision to the Court.  
However, while the case was pending at the Court, 
notification was received that the veteran had died in 
September 2005.  In a July 2006 Order, the Court therefore 
dismissed the veteran's appeal for lack of jurisdiction, and 
vacated the Board's June 2003 decision.


FINDING OF FACT

On July 25, 2006, the Board was notified by the Court that 
the moving party died in September 2005.  


CONCLUSION OF LAW

Due to the death of the moving party, the Board has no 
jurisdiction to rule on this motion.  38 U.S.C.A. §§ 5109A, 
5112(b)(1), 7111 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 20.1302, 20.1400 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the moving party died during the pendency of 
this motion.  As a matter of law, a moving party's motion for 
clear and unmistakable error (CUE) in a prior Board decision 
does not survive their death.  See Haines v. West, 154 F.3d 
1298, 1300-02 (Fed. Cir. 1998).  This motion has become moot 
by virtue of the death of the moving party and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§§ 5109A, 5112(b), 7111; Haines, supra; Zevalkink v. Brown, 
102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994); 38 C.F.R. §§ 20.1302, 20.1400 
(2006).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this motion or to any derivative 
motion filed by a survivor of the moving party.  38 C.F.R. 
§ 20.1106 (2006).  


ORDER

The motion is dismissed.   



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



